JONES, Judge,
dissenting.
I RESPECTFULLY DISSENT.
La.C.CR.P. art. 691 gives the District Attorney the option to dismiss a case orally or by written motion. In this case, the District Attorney exercised his option to dismiss the case orally, therefore, it was not necessary to file a written motion. Since the record is devoid of any evidence to show that the Bill of Information forming the basis for the prosecution was refiled; no basis existed for allowing the State to proceed to try the defendant after the case had been dismissed.